Title: Notes re John Sibleyand Orders to Officer at Natchitoches, 8 September 1805
From: Jefferson, Thomas
To: 


                  Sibley’s information Sep. 30. & Octob.
                  1805. Sep. 8. Chamer of Natchitoches going to Oppelousa & within 10 or 15 miles of Oppelousa church, was robbed of his horse by 6. armed Spanish Dragoons within the country actually delivered to us.
                  Sep. 10. the agents of Oliver & Case were robbed of 20. pack horses & their packs at the Bayou Pierre settlement on Red river on the ordinary road from the Caddo nation to Natchitoches, by the Spanish guard at the place, & carried to Nacogdoches & the packs there put into the public storehouses.
                  Sep. 22. Wm. Fristo of Natchitoches coming from Nacogdoches with passports was robbed of his horse & gun by some armed Span. Souldiers
                  great quantities of powder & ball carrying from Natchitoches to Nacogdoches
                  2. companies coming from St. Antonio to Nacogdoches, to strengthen that & take new posts, particularly at the Adayes.
                  Orders to the Commanding officer at Natchitoches.
                  To propose to Commdt. Nacogdoches to restrain aggressions, if not
                  That he be on the alert for the protection of our citizens pursuing their lawful concerns Westward of the Misipi.
                  that he send patroles through the country Eastward of the Sabine river all of which he is to consider as within our actual possession from time to time, & especially when armed men not under the authority of the US. have entered, or are about to enter or when it  it is necessary to protect the persons or property of our citizens: but that his patroles are not to enter the country westward of that river but when it is necessary to repel an invasion, to pursue & arrest the invaders or to protect the person or property of citizens or of those under our protection. that aggressors are to be arrested if possible, & the spilling of blood be avoided but when his orders cannot otherwise be executed. That prisoners arrested if Spanish subjects may be delivered to the Commanding officer at Nacogdoches or punished by the civil authority or dealt with as shall be advised by the Govr. of Orleans, as the circumstances of the case shall render most adviseable in his judgment. that in patrolling in the part about Bayou Pierre, he is not to disturb or enter into that settlement unless an aggression makes it necessary
               